Per Curiam.
The defendant appeals from his conviction after his entry of guilty pleas to three counts of sale of narcotics in violation of General Statutes § 21a-277 (a).
Our review of the record, transcripts and briefs clearly indicates that the canvasses undertaken by the trial courts and their determinations that the guilty pleas of the defendant were intelligently and voluntarily made were fully in accord with Practice Book § 711. See also Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 264 (1969); Sherbo v. Manson, 21 Conn. 172, 572 A.2d 378, cert. denied, 215 Conn. 808, 809, 576 A.2d 539 (1990).
The judgment is affirmed.